499 N.W.2d 467 (1993)
In re the Petition for DISCIPLINARY ACTION AGAINST Michael G. SINGER, an Attorney at Law of the State of Minnesota.
No. C7-93-318.
Supreme Court of Minnesota.
April 26, 1993.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Michael G. Singer had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent failed to timely file state employer's withholding tax returns for the periods ending September 1987 through December 1992; that respondent has a pattern of delinquent payment of state employee withholding taxes since September 1991, resulting in a past due liability of more than $26,000; that respondent did not timely file federal employer's withholding tax returns for quarters ending September 1987 through December 1989, June 1990 and December 1991; that respondent has not timely paid federal employee withholding taxes for the same period, resulting in a past due liability of more than $65,000; and that respondent did not timely file state individual income tax returns for the tax years 1987 through 1991, or timely file federal individual income tax returns for the tax years 1987, 1988, 1989, 1991. Respondent's disciplinary history includes a May 1987 admonition for failure to timely file individual income tax returns for tax years 1980 and 1983.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a 30-day suspension, followed by 2 years of unsupervised probation. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Michael G. Singer, hereby is suspended for a period of 30 days, effective immediately, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That respondent shall be reinstated following the expiration of his suspension provided that, at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with Continuing Legal Education, has complied fully with Rules 24 and 26, Rules on *468 Lawyers Professional Responsibility, and satisfactorily has completed all other conditions imposed by this Court.
3. That, upon reinstatement, respondent shall be placed upon unsupervised probation for a period of 2 years, the terms of which shall be as follows:
a. That respondent shall timely file state and federal employer withholding tax returns;
a. That respondent shall timely file state and federal employer withholding tax returns;
b. That respondent shall timely file state and federal individual income tax returns;
c. That respondent shall promptly submit authorizations to the Director's Office permitting the Director to verify the timely filing of tax returns;
d. That respondent shall cooperate with the taxing authorities in arranging payment of his outstanding employer tax liabilities.
4. That respondent successfully shall complete the professional responsibility portion of the state bar examination within one year of the date of this order.
5. That respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.